DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 2-4 “when mounted onto the body edge member is prevented from moving before applying the weld” is indefinite, since it is a statement of preventing movement contrary to the scope implicit in the disclosure. The disclosure and claim language taken as a whole do not reasonably apprise someone of ordinary skill as to the level of “prevented” needed to meet the claim. “prevent” typically means prohibited/ bars/ does not allow for the possibility of something, which is not the case in the present disclosed device and method—rather, because the module support is mounted onto the body, it is also removable before the weld. Just because something exhibits some resistance (or needs a sufficient force) to the removal does not mean it “prevents” movement in a direction. It would be appropriate to indicate the movement was “limited” or “resisted” or (as in the apparatus claims presented—hinders) something else that was sufficiently open to encompass the disclosed embodiments, but without that clarification, the term “prevent” has been used contrary to its plain meaning without a clear and specific disavowal of that term’s meaning. This renders the claim indefinite. 
Claim 7 line 3 “axially to a center of support body” is not understood. As shown in the figures, the module is attached to the peripheral edges of the body, and is not near the center of the body at all. This may be a typo, and meant “axially toward a center…” however this cannot be inferred and correction to this (or another clear) meaning is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Benz (US 5,829,423) Benson, (US 4,267,814) Peng (US 6,676,200), Earle (2007/0261530), and official notice.

Benz discloses a method for producing a cutting tool, including the steps of providing an abrasive cutting member (4, figure 1) (in a plurality), providing a support member (3, figure 1), fixedly joining the sintered cutting member with the support member to form a ‘cutting module’ (shown assembled; they must be combined somehow and therefore are ‘joined’ ‘fixedly’). 
 	Benz further discloses that the support body (1 figure 1) is provided with a body edge member (61, 11, inter alia figure 1) which is a set of body support surfaces (multiple surfaces and portions shown in figure 1), the support surfaces complementary to the module support surfaces (62, 31, 3, inter alia) on the attachment side of the support member (See figure 1). 

Benz further discloses mounting the cutting module onto the body edge member of the support body by complementary inter-fitting the module support surfaces of support member with the body support surfaces of the body edge member (see figure 2, which shows the assembled condition).

Benz lacks a disclosure that the abrasive element 4 is “sintered.”

Benz lacks a disclosure that the cutting module is welded to the support body, using “MIG, MAG, MicroMig, ColdMetalT, TIG or Plasma Tig” welding. Benz fixes the coupling of the module to the body with a rivet (5 figure 2; Column 5 line 19-21) but also discloses an alternative embodiment (51 Figure 4; ‘bolt and nut’  column 5 line 43+). 

As set forth in the Graham inquiries, the question now becomes, are these differences obvious. 
We look to the art of abrasive cutters to determine if sintering is a well known, or previously unknown, method of creating abrasive cutter elements. 
We look to the art of attachment of cutter elements to see if using the claimed welding methods are unknown, or well known in the art for the purpose of replacing rivets or bolts in the attachment of cutter elements. 

In both cases, the record (infra) clearly establishes both technical features are well known and therefore obvious to select and demonstrate the unpatentability of the claims. 
 With respect to the first technical difference (sintered), Benson, (US 4,267,814) discloses a similar cutting tool, with abrasive elements (26 e.g. figure 1) and discloses “The abrasive element 20 comprises a mixture of abrasive particles, such as diamond particles, bound together in a matrix of sintered powder metal. This abrasive element is made according to conventional techniques. A preferred manufacturing technique involves bonding the abrasive element 20 to an arcuate steel back 22.”
It would have been obvious to one of ordinary skill in the art at the time of filing to make the abrasive of Benz from a sintered material, since doing so was long recognized as a well known “conventional” way to produce a cutter element. The totality of Benz and Benson indicates that a person of ordinary skill would implement a sintered cutter without any undue experimentation and with no unexpected results. 
Peng (US 6,676,200) discloses the well known equivalence of rivets and welding : “cross member extension 22 may be formed of metallic and non-metallic materials joined by such processes as riveting, adhesive bonding, TIG welding, friction welding, fusion welding, spot welding, beam welding, solvent welding and other types of joining processes known to those skilled in the art and suggested by this disclosure.” The art of joining metal components together clearly shows TIG welding to be in the same group as rivets, and therefore both methods are known to be used in the same types of situations, and are considered interchangeable for those of ordinary skill. While Peng is not a cutter, it discusses the fastening arts and is therefore reasonably pertinent to the problem solving endeavor of the claimed invention. It is therefore clearly analogous art. 
Similarly, Earle is a cutter device, with a blade body 10 and cutter elements that are fastened on through some attachment means (e.g. figures 3, 4, 5, 10) and discusses the nature of the attachment: “[0012] In one embodiment of the invention, the cutting teeth holders can be welded or riveted to the first side of the saw blade and to the second side of the saw blade.”
Again, Earle demonstrates particularly within saw tooth holders art, that riveting is considered routinely analogous and replaceable with welding. Earle does not disclose the particular kind of welding claimed, but leaves all types of welding implied, since none is specified. Examiner takes official notice that Welding is a more secure connection than riveting, since it involves fusing atomic structures, rather than just physical joining.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the riveting of the tooth holder of Benz with a welding configuration, since welding is known to replace rivets in the context of cutter support mounts (taught by Earle as equivalent to rivets) and also specifically TIG welding is known to be used in place of riveting, as discussed in Peng. Such adjustment would have no unexpected results and would not require any undue experimentation, since the processes are purely conventional and are recommended for the same type of joining situations. It would have also had motivation to pursue a weld since welds are more secure than rivets, as officially noticed above. 


Claim(s) 2-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Benz, Benson, (US 4,267,814), Peng (US 6,676,200), Earle (2007/0261530), and official notice as applied to claim 1 above, and further in view of Tselesin (US 5,791,330).

Regarding claim 2, Benz does not disclose that the sintered member is joined to the support member with a laser weld. Benz is silent as to how the abrasive cutter part 4 (“carbide…matrix…diamond grains” Column 2, ~59) is mounted to the support element 2 / 3. Benson, (US 4,267,814) as noted above comments that abrasives should be “bonded” to the supports, but is also silent as to the nature of the bonding.  Tselesin (US 5,791,330) discloses that in the art of attaching abrasive elements with durable properties to saw blade bodies, it is old and well known to perform that attachment with the use of laser welds specifically. “This structure can be formed by direct manufacture, or by manufacturing contoured parts, such as shown in FIG. 21, and subsequently assembling the parts by brazing, fusing, gluing or welding. The welding can include laser and electron beam welding as well as the more conventional techniques.” It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify Benz’s method by attaching the sintered diamond tip to the balance of the intermediate member with a laser weld, since doing so was a known method of attaching the hardened components of cutting tools to their intermediate and base member materials (As taught in Tselesin) and doing so would be a known and conventional fastening for the sintered materials discussed in Benz, Benson, etc.
Regarding claim 3, the shown contours of the joint surface between the module and the body have aspects facing in at least 2 different directions, as claimed, that prevent the movement of the tooth in at least 2 orthogonal directions (perpendicular to the plane of the blade body, and tangential to the rotational perimeter of the blade body, to start with, as evident in the structure shown in Benz figure 1). 
	Regarding claim 5, the clause “when mounted onto the body edge member is prevented from moving before applying the weld” is indefinite, as noted above. To the extent it is not indefinite, the “prevention” is not absolute—it is a minima of resistance to movement as presently claimed, and therefore the contact of the shown structure of Benz will resist movement in the radial direction of the blade body, by virtue of any contact with the engaged surface due to any amount of friction, and this resistance is sufficient to meet the claim limitation ‘is prevented from moving… before applying the weld.’ 
Regarding claim 7, to the extent understood, the sliding of the module onto the body is shown in figures 1 and 2 respectively, and one of ordinary skill would understand that the geometry shows an insertion by sliding toward the radial center of the blade body. 
Regarding claim 8, Pederson does not explicitly discuss performing steps a-c at a different location than steps d-f, however, the resultant product would be the same, and the overall number and nature of the steps would be the same in either event. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Here, the difference between claim 8 and the rejection set forth above under §103 would be only in the location of the performance of some of the steps, with no difference in the steps themselves. There is nothing technically different about performing known steps in a different location—and the result of doing so are clearly predictable. Specifically, the effect of performing the steps in different locations will be that the steps take place spaced apart from one another (predictably spaced according to where they were performed), by some indefinite amount (See 112(b) rejections supra). 
This difference cannot be the basis for patentability, as the difference would have no unexpected result and only uses known steps as shown in the art as a whole.

32.	Claim(s) 9-11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being obvious in view of DeKok (US 4,641,628) and Peng (US 6,676,200), Earle (2007/0261530), and official notice.

Regarding claim 9, deKok discloses a cutting tool (see abstract), comprising a cutting module (19/48 figure 1, 2), a support body (15/42 figure 2) the cutting modules (48/19 figure 2) fixedly attached to one edge of the support body (see figures 1 and 3, where 15/42 forms a circumferential peripheral edge for mounting each of the plurality of cutting modules 19+48/36 figure 2), wherein each cutting module (figure 2) comprises a support member (48/36) having a sintered cutting member (19 is a cutting member per se and as discussed supra, ‘sintered’ is a product by process limitation, and does not affect the scope of the claim to limit the cutting member to a specific method of formation, so long as the structure shown could be made by the process; here the element 19 is noted to be “metal bonded diamond particles” at col. 1 lines 24+) fixedly attached thereto (e.g. figure 5), said support member (48/36) having at least one module support surface (inside surfaces of 36 bounded by 38, in figure 2).

 Further, DeKok discloses said support member has module support surfaces (interior of legs 48, 49 figure 2, 1). DeKok further discloses the body support surfaces of the body edge member (42 figure 2) are complementary to the module support surfaces on the attachment side of the support member (36, inter alia, figure 2).
DeKok further discloses that the module (48,36, 19) is joined with the support body (42/21) as shown in figure 1 and 3 and 4, it is joined by rivet. 
DeKok therefore lacks a disclosure that the module is welded to the support body, as that is intended by applicant. 
Peng (US 6,676,200) discloses the well known equivalence of rivets and welding : “cross member extension 22 may be formed of metallic and non-metallic materials joined by such processes as riveting, adhesive bonding, TIG welding, friction welding, fusion welding, spot welding, beam welding, solvent welding and other types of joining processes known to those skilled in the art and suggested by this disclosure.” The art of joining metal components together clearly shows TIG welding to be in the same group as rivets, and therefore both methods are known to be used in the same types of situations, and are considered interchangeable for those of ordinary skill. While Peng is not a cutter, it discusses the fastening arts and is therefore reasonably pertinent to the problem solving endeavor of the claimed invention. It is therefore clearly analogous art. 
Similarly, Earle is a cutter device, with a blade body 10 and cutter elements that are fastened on through some attachment means (e.g. figures 3, 4, 5, 10) and discusses the nature of the attachment: “[0012] In one embodiment of the invention, the cutting teeth holders can be welded or riveted to the first side of the saw blade and to the second side of the saw blade.”
Again, Earle demonstrates particularly within saw tooth holders art, that riveting is considered routinely analogous and replaceable with welding. Earle does not disclose the particular kind of welding claimed, but leaves all types of welding implied, since none is specified. Examiner takes official notice that Welding is a more secure connection than riveting, since it involves fusing atomic structures, rather than just physical joining.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the riveting of the tooth holder of Benz with a welding configuration, since welding is known to replace rivets in the context of cutter support mounts (taught by Earle as equivalent to rivets) and also specifically TIG welding is known to be used in place of riveting, as discussed in Peng. Such adjustment would have no unexpected results and would not require any undue experimentation, since the processes are purely conventional and are recommended for the same type of joining situations. It would have also had motivation to pursue a weld since welds are more secure than rivets, as officially noticed above.

	The newly added limitation to claim 9 requiring the weld to have been formed by a particular kind of welding process is a product-by-process limitation. The use of a different (more specific) type of welding does not affect the resultant structure to the point that the device claimed is a different structure, in the absence of evidence that the different weld creates a different structure, and no such evidence is present. 


 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Here, the structure of claim 9 (etc.) has been duly considered, and the product created by “welding” generically is the same and therefore anticipatory of the claim requiring some subset of specific welding processes used to produce the resultant weld. IN the alternative, selecting the MIG, MAG or TIG welding of claim 9 is obvious under 35 USC 103 in light of Peng, noted above, which demonstrates the suitability and desirability of selecting TIG welding to achieve welds, and thus is substitutable into DeKok. 


Regarding claim 10, deKok further discloses support member (48/36/49) is arranged with a main body (36) extending substantially along said sintered cutting member (19, figure 2, figure 5) and two legs (48, 49 figure 2) which protrude from the main body (36) on the side of 36 opposite to the side that the sintered cutting member 19 is on (see figure 2). The mounted position (shown in figure 5) prior to the welding, discussed above as the rivet replacement, resists movement clearly by geometry in the radial direction and the tangent direction (orthogonal). 
  
Regarding claim 11, the fit of the shown 48/42/49/50 as shown in figure 5 will resist also the lateral direction of movement. 

Regarding claim 13 deKok discloses further wherein said at least one leg or an intermediate space between two legs (38 figure 2) is formed to provide form fit hindering movement in at least 3 orthogonal directions (As seen in the mounting of the space 38 to be filled by 42/50 movement in all directions is hindered by contact between the elements).  

Regarding claim 14. deKok discloses further a cavity (41/40) between edges (this is a boundary limitation—the cavity must be located within the boundary defined by the edge of the member 36 and the member 15, and therefore the cavities shown in figure 2/ 4/ inter alia, clearly discloses this limitation) of the support member (36/20) and support body (15) is filled with a filling material (44 is a rivet inserted into the cavity; the rivet material is therefore filling material per se; in the same manner, as modified above, the gap portion present will be welded with welding material of one kind or another, whether by an electrode or reconfiguration of a base of the material).  
Regarding claim 15, deKok discloses further wherein a gap (16 figure 1) is arranged between each neighboring cutting module (see figure 1), wherein preferably said gap (16) is, at least partly, defined by outer facing edges of two neighbouring cutting modules (see figure 1).  
Regarding claim 17, deKok discloses further wherein said support member is in any of form defined below; a form of: a. a disc (see figure 1) with the abrasive resistant edges (as best understood, the metal matrix diamond bit 19 is abrasive and/or abrasion resistant; note the claim does not specify any specific amount of abrasion or abrasion resistance, so any modicum thereof is anticipatory) on the outer radial periphery of the disc (As seen in figure 1).


Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeKok (US 4,641,628) and Peng (US 6,676,200), Earle (2007/0261530), and official notice  as applied to claim 9, inter alia, above, and further in view of Fantozzi (US 2,598,357).

Regarding claim 12, deKok discloses further said support member (20/36) is arranged with at least two legs (48/49 figure 2), but not at least three legs. 
The number of legs is not inventive.   
Fantozzi (US 2,598,357) discloses bonding between two cutting member portions at 18/16 figure 4 / 5 showing at least 11 ‘legs’ depending from the top member 12 into the body supporting it. Duplication of legs increases the surface area of engagement between two items, as seen plainly in Fantozzi. 
It has also been held that duplication for multiplied effect is generally not patentable. It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977). 
Here it would have been obvious to duplicate the legs shown in DeKok to be more than two, at least up to eleven as shown in Fantozzi, since duplication is per se obvious when it multiplies an effect (As is the case here) and since the art of binding cutter elements together with other structures shows at least eleven legs used between the elements of Fantozzi. 
37.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeKok (US 4,641,628) and Peng (US 6,676,200), Earle (2007/0261530), and official notice  as applied to claim 9-11, 13-15 and 17 above, and further in view of Koroku (US 6,192,875).

Regarding claim 16, deKok is not explicit about the grains or powder of the diamond bit 19, and therefore lacks a specific teaching that the cutting member (19) contains grains or powder in the form of diamond grains or diamond powder (which per se have the property: with a hardness of said grains or powder at least corresponding to the hardness of diamond grains or diamond powder).

38.	Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeKok (US 4,641,628) and Peng (US 6,676,200), Earle (2007/0261530), and official notice as applied to claims 9-11,13-15 and 17 above, and further in view of Pfaltzgraff (US 5,040,436).

Regarding claim 18, deKok lacks a disclosure that the base and support are made of steel, therefore does not disclose support member and body are steel.  

Regarding claim 19 , deKok is silent as to the joinery between the sintered member and the support member being by laser weld. 
In the field of saw blades, it is known to fasten components together where desirable by welds of an appropriate nature, and to use steel as the base material for most components, since steel is known to be strong and durable, available widely and easy to machine. For instance, Pfaltzgraff (US 5,040,436) discloses: “After the welding current is removed, the welded junction is next cooled by a jet of compressed air directed at the welded junction by a restricting nozzle 66 (FIGS. 6, 7). The compressed air is supplied to nozzle 66 at a pressure of approximately 40 psi from a compressed air source 65 through an air hose 67 switched by a solenoid valve 69. This cooling process continues for a time period set by control system 15, typically on the order of ten seconds. The time period is chosen to reliably cool the saw blade to below 250 degrees Farenheit so as to obtain a full martensitic transformation of the saw body material. The saw body material is typically 1095 carbon steel, so if it is not cooled to below 250 degrees Farenheit before annealing, the resulting weld may prove unsatisfactory.” Which demonstrates that it is known to use welding to fasten components of blades, that blades are known to be steel—such as 1095 carbon steel, and that the person of ordinary skill is able to select appropriate material and know what the properties of welds will be when selected. 

Regarding claims 18 and 19, the selection of “steel” that is appropriate to weld is not inventive, given the disclosure as a whole. In the same field of invention it would have been obvious to one skilled in the art at the time of the invention to modify deKok by making the base and intermediate components steel as taught by Pfaltzgraff, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Here, the art shows that weldability of components is desirable in making blade components, and steel is a known component to make blades and components thereof from, and would be predictable and require no undue experimentation to implement. 
Note here, that “laser weld” is a product by process limitation, and since welding is known and specified in the disclosures of the cited art, the resultant structure does not differ by specifying “laser weld” in this case. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson (SE530344) or in the alternative obvious under 35 USC 103 in view of Pederson (SE530344) in light of Peng (US 6,676,200).
Regarding claim 9, Pederson discloses A cutting tool (figure 1- 3, inter alia), comprising 
a support body (1 figure 1) equipped with a plurality of cutting modules (13 figure 3, inter alia)) fixedly attached to one edge of the support body (each are attached to the rim edge as seen in figure 2), 
wherein each cutting module (2, 3, 4 figure 1) comprises a support member (3 figure 1) having a cutting member (2 figure 1) fixedly attached thereto (As seen in figure 2, inter alia). 
 The clause “having a sintered cutting member” is a statement of product-by-process, and the ‘sintered’ nature does not affect the structure of the cutting member; as long as the member is a cutting member and could have been formed in any type of sintering it will meet the claim limitation. Here, 2 was disclosed as formed by sintering (even if not-- it is the same structure as claimed, and therefore the process of production cannot patentably distinguish). 

Further, Pederson discloses said support member (3, figure 2) having at least one module support surface (e.g. 4 figure 3) and said support body (1 figure 1) having a plurality of attachment sets (See plurals used in the abstract, “tips” “blades” inter alia), each attachment set having at least one complementary, counter facing body support surface (5 figure 1) and wherein said cutting module (2/3, inter alia, figure 1) is joined with said support body (see figure 8, inter alia) by weld (*abstract, inter alia).

The newly added limitation requiring the weld to have been formed by a particular kind of weld is a product-by-process limitation. The use of a different type of welding does not affect the resultant structure to the point that the device is a different structure, in the absence of evidence that the different weld creates a different structure, and no such evidence is present. 
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Here, the structure of the claim has been duly considered, and the product created by “welding” generically is the same and therefore anticipatory of the claim requiring some subset of specific welding processes used to produce the resultant weld. IN the alternative, selecting the MIG, MAG or TIG welding of claim 9 is obvious under 35 USC 103 in light of Peng, noted above, which demonstrates the suitability and desirability of selecting TIG welding to achieve welds, and thus is substitutable into Pederson. 
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
The amendments appear to render moot the rejections under 35 USC 101, as well as the problems previously noted under 112(a), (b) and (d), however indefinitenesses are present as noted above. 
Applicant alleges that the recitation specifying what type of welding is used to produce the device of claim 9 overcomes the 102 rejection thereof over Pederson, which is not persuasive. The amendment introduces only product-by-process limitation which do not structurally define over the art of record, as there is no evidence to support a contention that the types of welding will result in structurally different welded apparatus. To the extent any such argument is proper, the rejection is supported in the alternative by a 103 obviousness ground. 
Applicant makes the same arguments with respect to deKok as previously applied, however the above treatment includes both explicit discussion of product-by-process failing to limit the claim in the manner applicant desired, and also the plain obviousness of selecting old well known forms of welding to weld what was previously generically welded/ and/or riveted. 
The balance of the comments allege that tertiary references do not ‘cure’ the deficiencies alleged in deKok or Pederson, which is moot in light of additional evidence presented that the difference in weld type is either not indicative of a structural change sufficient to be patentable, or else that there is additional art presented that shows the types of weld selected and claimed are old and well known and it would have been routine to select them in place of art that used rivets or a different kind of weld. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN M. MICHALSKI
Primary Examiner
Art Unit 3724



/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724